UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4834


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DEWAYNE CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:92-cr-00417-GRA-1)


Submitted:   February 1, 2011             Decided:   March 10, 2011


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal   Public   Defender,
Greenville, South Carolina, for Appellant. William Corley
Lucius,   David  Calhoun   Stephens,   Assistant  United   States
Attorneys, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael      Dewayne       Clark,           who    is       currently      a     North

Carolina prisoner, appeals the district court’s order denying

his motion to rescind the arrest warrant for his violation of

supervised    release       and    to    terminate             the        balance     of     his

supervised    release.        Counsel        has       filed       a    brief   pursuant       to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the delay in executing the warrant violates Clark’s right to due

process under the Fifth Amendment and his right to a speedy

trial under the Sixth Amendment and the Speedy Trial Act.                                  Clark

has   filed   a   pro    se    supplemental             brief          asserting    that     the

Government has waived jurisdiction in this case by turning him

over to state custody.            Clark also contends that his term of

supervised release has expired.

           In accordance with Anders, we have reviewed the record

in this case and counsel’s and Clark’s contentions on appeal.

We find the claims raised to be without merit and have found no

other meritorious issues for appeal.                     Accordingly, we affirm the

district court’s order denying relief.                        United States v. Clark,

No.   7:92-cr-00417-GRA-1         (D.S.C.        July        21,       2010).      This     court

requires that counsel inform Clark in writing of the right to

petition   the    Supreme     Court     of       the    United         States   for       further

review.    If Clark requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

                                             2
may   move   in   this   court   for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on Clark.     Finally, we dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                 3